Citation Nr: 0325020	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  97-06 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas

THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for cervical 
radiculopathy/myelopathy of the right upper extremity as 
secondary to service-connected cervical spine disability.

3.  Entitlement to an increased rating for posttraumatic 
headaches, currently evaluated as 50 percent disabling.

4.  Entitlement to a higher evaluation for residuals of 
cervical spine injury with degenerative changes, initially 
rated as 20 percent disabling, and currently rated as 10 
percent disabling.  


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

REMAND

The veteran served on active duty from September 1984 to 
February 1985, and had at least one period of inactive duty 
training in September 1994.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from RO rating decisions. The veteran appeared at 
hearings at the RO in May 1997 and September 1998.  The Board 
issued a decision in August 2002 denying the veteran's 
claims, which she appealed to the United States Court of 
Appeals for Veterans Claims (CAVC).  In February 2003, the 
CAVC vacated the Board's decision and remanded the veteran's 
claims for further development and adjudication.  This remand 
is part of the Board's response to the CAVC's mandate.

In an October 2001 rating decision, the RO reduced the 
veteran's initial 20 percent evaluation for residuals of 
cervical spine to 10 percent effective October 2, 2001.  The 
issue of higher evaluation of residuals of cervical spine is 
reflected on the first page of this decision in accordance 
with Fenderson v. West, 12 Vet. App. 119 (1999).  In 
Fenderson, the CAVC addressed the issue of "staged" ratings 
and distinguished between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection -- which describes the present case -- and a claim 
for an increased rating of a service connected disability.  
The CAVC held that where the issue involves an appeal which 
has been developed from the initial rating assigned following 
a grant of service connection, adjudicators must consider 
whether separate, or "staged" ratings may be assigned for 
separate periods of time.  The CAVC specifically found that 
framing the issue as "entitlement to an increased rating" 
did not sufficiently inform the veteran that the issue 
actually involved any or all of the retroactive period from 
the effective date of the grant of service connection in 
addition to a prospective rating. Id.  The veteran is not 
prejudiced by the naming of this issue as the Board has not 
dismissed any issue. The Board notes that the CAVC has not 
provided a substitute name for this type of issue.  Before 
the Board may execute a staged rating of the veteran's 
disability, it must be determined that there is no prejudice 
to the veteran to do so without remand to the RO for that 
purpose.  See Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  
As the regulations and rating criteria have been provided, 
the Board finds no prejudice to the veteran in considering 
the issue as entitlement to higher evaluation on appeal from 
the initial grant of service connection.

The attorney who has represented the veteran during the 
course of this appeal is no longer authorized to represent 
claimants before VA.  The RO advised the veteran of this in 
May 2002 and provided her the opportunity to obtain other 
representation.  The veteran has not appointed another 
representative, however.

Appellate consideration will be deferred and this case is 
REMANDED for the following actions:

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A are fully satisfied, 
including providing the veteran notice of 
the section 5103 obligations relative to 
the claims on appeal.  See also 38 C.F.R. 
§ 3.159; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002). 

2.  After obtaining any needed 
authorization from the veteran, contact 
the Social Security Administration (SSA) 
and request any updated administrative 
decisions and medical records generated 
since November 1998 (the last time SSA 
records were associated with the claims 
file). 

3.  Ask the veteran to identify all VA 
health care providers who have treated 
her for headaches and/or cervical spine 
symptoms since September 1998 (the last 
time VA records were associated with the 
claims file).  Obtain records from each 
VA health care provider she identifies, 
other than those already contained in the 
claims file.  VA records obtained should 
include any notes, discharge summaries, 
consults, and imaging (X-ray, MRI, CT 
scan).

4.  Ask the veteran to identify all 
private health care providers who have 
treated her for headaches and/or cervical 
spine symptoms since July 1999 (the last 
time private medical records were 
associated with the claims file).  Obtain 
records from each non-VA health care 
provider she identifies, other than those 
already contained in the claims file.  If 
records cannot be obtained (for example, 
because a physician has passed away and 
the records are not available), please 
advise the veteran of this fact in 
writing.  

5.  Make arrangements for the veteran to 
be afforded a VA examination to determine 
the nature and severity of the service-
connected residuals of cervical spine 
injury with degenerative changes.  Ensure 
that the veteran's claims folder is made 
available to the examiner in conjunction 
the examination.  Any tests or procedures 
deemed necessary (including x-rays) 
should be conducted.  The examiner should 
answer each of the following questions:  

a.  What are the ranges of 
motion of the veteran's 
cervical spine, in degrees?  


b.  What are the objective 
manifestations attributable to 
the veteran's service-connected 
cervical spine disability? 

c.  Does the veteran's cervical 
spine disability exhibit 
weakened movement, excess 
fatigability, or 
incoordination?  If so, 
describe the nature and 
severity thereof.  Any 
musculoskeletal and neurologic 
dysfunction involving the 
cervical spine should be 
described in detail.

d.  Is there is any (i) pain, 
(ii) weakened movement, (iii) 
excess fatigability or (iv) 
incoordination on movement 
associated with the service-
connected cervical spine 
disability?  Is there likely to 
be additional range of motion 
loss due to any of the these 
manifestations?  If so, how 
much?

e.  Does any reported pain 
significantly limit the 
veteran's function during 
flare-ups or when the neck is 
used repeatedly?  Any 
limitation of cervical spine 
function must be clearly 
identified.  If there is no 
pain, no limitation of motion 
and/or no limitation of 
function, such facts must be 
noted in the report.  

f.  If there is painful 
cervical spine motion and it is 
due to causes other than the 
service-connected cervical 
spine disability, what is the 
reason or cause of the pain?

g.  What is the frequency and 
duration of any "periodic 
flare-ups" of the veteran's 
service-connected neck 
disability?  What is the effect 
this disability upon the 
veteran's daily activities?  
The degree of functional 
impairment or interference with 
daily activities, if any, by 
the service-connected cervical 
spine disability should be 
described in detail (e.g., any 
lifting restrictions). 

6.  Make arrangements for the veteran to 
be afforded a VA examination to determine 
the current nature and severity of her 
service-connected headaches.  The claims 
folder should be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
tests and consultations should be 
performed.  The examiner should note for 
the record the frequency and duration of 
the veteran's headaches and the impact of 
such impairment on her employability.  
All clinical findings must be reported in 
detail.

7.  Thereafter, re-adjudicate the issues 
shown on the title page of this remand.  
If any or all of the benefits sought on 
appeal remains denied, the veteran and 
any representative should be provided 
with a supplemental statement of the case 
(SSOC).  Specifically regarding the 
rating assigned to the veteran's cervical 
spine disability, the SSOC should discuss 
the recent amendment to the rating code 
pertaining to disabilities of the spine 
(which will be effective September 26, 
2003).  See 68 FR 51454-51458 (August 27, 
2003).  Allow an appropriate period of 
time for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the CAVC for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.  



                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


